Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-39 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,8,14,21,28 and 34 are rejected under 35 U.S.C 103 as being patentable over Medioni (USPAT. 9836853)  in view of Sjostrand et al.  (USPUB.  20190209116).

As per claim 1, Medioni  teaches  A processor comprising one or more circuits  ( Col.6 – lines 45-50 - “…Processor 11 may be configured to provide information processing capabilities in system 10. As such, processor 11 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit,…”) to use one or more neural networks to identify one or more layers   of a three-dimensional graphical image( Col. 2 – “… One or more three-dimensional convolutional neural network may be used for highlight detection within video content. In some implementations, the three-dimensional convolutional neural network may be initialized with pre-trained weights from a trained two-dimensional convolutional neural network….”  AND Col. 8 – “…One or more three-dimension a
convolutional neural networks may be used for highlight detection within video content. A three-dimensional convolutional neural network may include one or more three-dimensional layers that preserves temporal information of the inputs into the three-dimensional convolutional neural networks….”)
Medioni does not explicitly teach to generate one or more two-dimensional representations of the three-dimensional graphical image.  
However, within analogous art , Sjostrand et al. teaches to generate one or more two-dimensional representations of the three-dimensional graphical image ( Paragraph [0037]- “…In certain embodiments, the method comprises, at step (g), causing rendering of a 2D cross sectional view of the 3D anatomical image and/or the 3D functional image within an interactive 2D viewer, such that a position of the 2D cross sectional view is adjustable by the user. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni because the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. provides a system and method for
implementing   automated identification of one or more particular regions of interest within images utilizing neural network . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  for implementation of a system and method  for an automated identification of one or more particular regions of interest within images utilizing neural network .


As per claim 8, Medioni  teaches A machine-readable medium having stored thereon a set of instructions ( Col.1 – lines 40-47) , which if performed by one or more processors ( Col.6 – lines 45-50 - “…Processor 11 may be configured to provide information processing capabilities in system 10. As such, processor 11 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit,…”), cause the one or more processors to use one or more neural networks to at least identify one or more layers of a three-dimensional graphical image( Col. 2 – “… One or more three-dimensional convolutional neural network may be used for highlight detection within video content. In some implementations, the three-dimensional convolutional neural network may be initialized with pre-trained weights from a trained two-dimensional convolutional neural network….”  AND Col. 8 – “…One or more three-dimension a convolutional neural networks may be used for highlight detection within video content. A three-dimensional convolutional neural network may include one or more three-dimensional layers that preserves temporal information of the inputs into the three-dimensional convolutional neural networks….”)
Medioni does not explicitly teach to generate one or more two-dimensional representations of the three-dimensional graphical image. 
However, within analogous art , Sjostrand et al. teaches to generate one or more two-dimensional representations of the three-dimensional graphical image ( Paragraph [0037]- “…In certain embodiments, the method comprises, at step (g), causing rendering of a 2D cross sectional view of the 3D anatomical image and/or the 3D functional image within an interactive 2D viewer, such that a position of the 2D cross sectional view is adjustable by the user. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni because the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. provides a system and method for
implementing   automated identification of one or more particular regions of interest within images utilizing neural network . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  for implementation of a system and method  for an automated identification of one or more particular regions of interest within images utilizing neural network .

As per claim 14,  Medioni  teaches  A system comprising: one or more processors ( Col.6 – lines 45-50 - “…Processor 11 may be configured to provide information processing capabilities in system 10. As such, processor 11 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit,…”) to use one or more neural networks to identify one or more layers of a three-dimensional graphical image ( Col. 2 – “… One or more three-dimensional convolutional neural network may be used for highlight detection within video content. In some implementations, the three-dimensional convolutional neural network may be initialized with pre-trained weights from a trained two-dimensional convolutional neural network….”  AND Col. 8 – “…One or more three-dimension a
convolutional neural networks may be used for highlight detection within video content. A three-dimensional convolutional neural network may include one or more three-dimensional layers that preserves temporal information of the inputs into the three-dimensional convolutional neural networks….”); and one or more memories to store the one or more neural networks ( LSTM memories for the neural network processing taught within Col. 16- lines 23-29) .
Medioni does not explicitly teach to generate one or more two-dimensional representations of the three-dimensional graphical image;
However, within analogous art , Sjostrand et al. teaches to generate one or more two-dimensional representations of the three-dimensional graphical image ( Paragraph [0037]- “…In certain embodiments, the method comprises, at step (g), causing rendering of a 2D cross sectional view of the 3D anatomical image and/or the 3D functional image within an interactive 2D viewer, such that a position of the 2D cross sectional view is adjustable by the user. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni because the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. provides a system and method for
implementing   automated identification of one or more particular regions of interest within images utilizing neural network . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  for implementation of a system and method  for an automated identification of one or more particular regions of interest within images utilizing neural network .

As per claim 21, Medioni  teaches A processor comprising: one or more circuits ( Col.6 – lines 45-50 - “…Processor 11 may be configured to provide information processing capabilities in system 10. As such, processor 11 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit,…”) to train one or more neural networks to identify one or more layers of a three-dimensional graphical image ( Col. 2 – “… One or more three-dimensional convolutional neural network may be used for highlight detection within video content. In some implementations, the three-dimensional convolutional neural network may be initialized with pre-trained weights from a trained two-dimensional convolutional neural network….”  AND Col. 8 – “…One or more three-dimension a
convolutional neural networks may be used for highlight detection within video content. A three-dimensional convolutional neural network may include one or more three-dimensional layers that preserves temporal information of the inputs into the three-dimensional convolutional neural networks….”)
Medioni does not explicitly teach to generate one or more two-dimensional representations of the three-dimensional graphical image.  
However, within analogous art , Sjostrand et al. teaches to generate one or more two-dimensional representations of the three-dimensional graphical image ( Paragraph [0037]- “…In certain embodiments, the method comprises, at step (g), causing rendering of a 2D cross sectional view of the 3D anatomical image and/or the 3D functional image within an interactive 2D viewer, such that a position of the 2D cross sectional view is adjustable by the user. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni because the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. provides a system and method for
implementing   automated identification of one or more particular regions of interest within images utilizing neural network . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  for implementation of a system and method  for an automated identification of one or more particular regions of interest within images utilizing neural network .


As per claim 28, Medioni  teaches A machine-readable medium having stored thereon a set of instructions (Col.1 – lines 40-47), which if performed by one or more processors( Col.6 – lines 45-50 - “…Processor 11 may be configured to provide information processing capabilities in system 10. As such, processor 11 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit,…”), cause the one or more processors to at least: cause one or more neural networks to be trained to identify one or more layers of a three- dimensional graphical image( Col. 2 – “… One or more three-dimensional convolutional neural network may be used for highlight detection within video content. In some implementations, the three-dimensional convolutional neural network may be initialized with pre-trained weights from a trained two-dimensional convolutional neural network….”  AND Col. 8 – “…One or more three-dimension a convolutional neural networks may be used for highlight detection within video content. A three-dimensional convolutional neural network may include one or more three-dimensional layers that preserves temporal information of the inputs into the three-dimensional convolutional neural networks….”) 
Medioni does not explicitly teach to generate one or more two-dimensional representations of the three-dimensional graphical image.  
However, within analogous art , Sjostrand et al. teaches to generate one or more two-dimensional representations of the three-dimensional graphical image ( Paragraph [0037]- “…In certain embodiments, the method comprises, at step (g), causing rendering of a 2D cross sectional view of the 3D anatomical image and/or the 3D functional image within an interactive 2D viewer, such that a position of the 2D cross sectional view is adjustable by the user. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni because the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. provides a system and method for
implementing   automated identification of one or more particular regions of interest within images utilizing neural network . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  for implementation of a system and method  for an automated identification of one or more particular regions of interest within images utilizing neural network .

As per claim 34,  Medioni  teaches A system comprising: one or more processors( Col.6 – lines 45-50 - “…Processor 11 may be configured to provide information processing capabilities in system 10. As such, processor 11 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit,…”) to calculate parameters corresponding to one or more neural networks to identify one or more layers of a three-dimensional graphical image( Col. 2 – “… One or more three-dimensional convolutional neural network may be used for highlight detection within video content. In some implementations, the three-dimensional convolutional neural network may be initialized with pre-trained weights from a trained two-dimensional convolutional neural network….”  AND Col. 8 – “…One or more three-dimension a convolutional neural networks may be used for highlight detection within video content. A three-dimensional convolutional neural network may include one or more three-dimensional layers that preserves temporal information of the inputs into the three-dimensional convolutional neural networks….”); and one or more memories to store the parameters( LSTM memories for the neural network processing taught within Col. 16- lines 23-29).  
Medioni does not explicitly teach to generate one or more two-dimensional representations of the three-dimensional graphical image;
However, within analogous art , Sjostrand et al. teaches to generate one or more two-dimensional representations of the three-dimensional graphical image ( Paragraph [0037]- “…In certain embodiments, the method comprises, at step (g), causing rendering of a 2D cross sectional view of the 3D anatomical image and/or the 3D functional image within an interactive 2D viewer, such that a position of the 2D cross sectional view is adjustable by the user. …”); 
	One of ordinary skill in the art would have been motivated to combine the teaching of Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni because the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. provides a system and method for
implementing   automated identification of one or more particular regions of interest within images utilizing neural network . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. within the modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  for implementation of a system and method  for an automated identification of one or more particular regions of interest within images utilizing neural network .

2.	Claims 2,3,7,22,23 and 27 are rejected under 35 U.S.C 103 as being patentable over Medioni (USPAT. 9836853)  in view of Sjostrand et al.  (USPUB.  20190209116) in further view of  Vogels et al. (USPUB.  20190209116)  and STEVE BAKO ( NPL DOC: " Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings ," July 2017, ACM Transactions on Graphics, Vol. 36, No. 4, Article 97, Pages-97:1- 97:09).

As per claim 2,  Combination of Medioni and Sjostrand et al. teach claim 1, 
Combination of Medioni and Sjostrand et al.  does not explicitly teach wherein the one or more circuits are to use the one or more neural networks to: obtain a plurality of samples for a pixel of the one or more two-dimensional representations; partition the plurality of samples into the one or more layers; and apply a corresponding filter to each layer of the one or more layers  , thereby generating one or more filter outputs ; and composite the one or more filter outputs to determine one or more properties of the pixel.  
Within analogous art, Vogels et al. teaches wherein the one or more circuits are to use the one or more neural networks to: obtain a plurality of samples for a pixel of the one or more two-dimensional representations ( convolutional neural network  for processing two dimensional images  and pixel location taught within Paragraphs [0072] and [0042-0044]) ; partition the plurality of samples into the one or more layers(the splitting of sample taught within  Paragraph [0140]- “…after preprocessing the input data at each pixel, the images are split into 65×65 patches that are sampled, shuffled, and used to train the network…”) ; 
	One of ordinary skill in the art would have been motivated to combine the teaching of Vogels et al. within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. because the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. provides a system and method for
implementing   a final output of denoised image by utilizing convolutional neural network  to process the pixels on an input image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al.  for implementation of a system and method  for a final output of denoised image by utilizing convolutional neural network  to process the pixels on an input image.
Combination of Medioni and Sjostrand et al. and  Vogels et al. does not explicitly teach apply a corresponding filter to each layer of the one or more layers  , thereby generating one or more filter outputs ; and composite the one or more filter outputs to determine one or more properties of the pixel.  
However, within analogous art, STEVE BAKO teaches apply a corresponding filter to each layer of the one or more layers ( filtering of the layers within neural network shown within Page 97:4- Fig. 2  and Col. 4- DEEP CONVOLUTIONAL DENOISING and 4.1 Network Architecture) , thereby generating one or more filter outputs( filtering output showing within Page 97:4- Fig. 2 and Col. 4- DEEP CONVOLUTIONAL DENOISING and 4.1 Network Architecture)  ; and composite the one or more filter outputs to determine one or more properties of the pixel ( Page 97:3, Col. 2- “…The goal of MC denoising is to obtain a filtered estimate _c p that is as close as possible to a ground truth result cp that would be obtained as the number of samples goes to infinity. This estimate is usually computed by operating on a block Xp of per-pixel vectors around the neighborhood N(p) to produce the filtered output at pixel p…”).
	One of ordinary skill in the art would have been motivated to combine the teaching of STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. because the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO provides a system and method for implementing a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. for implementation of a system and method  for a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images.


As per claim 3, Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO teach claim 2,
Combination of Medioni and Sjostrand et al. and  Vogels et al. does not explicitly teach wherein the one or more neural networks to partition the plurality of samples are to use a convolutional neural network to determine respective weights of each of the one or more layers.
 However, within analogous art, STEVE BAKO teaches  wherein the one or more neural networks to partition the plurality of samples are to use a convolutional neural network to determine respective weights of each of the one or more layers ( Page 97:4, Col. 2- “…Since each layer of a CNN applies multiple spatial kernels with learnable weights that are shared over the entire image space,…” AND “…Here, Wl and bl are tensors of weights and biases (the weights in Ware shared appropriately to represent linear convolution kernels), and zl−1 is the output of the previous layer. For the first layer, we set z0 = Xp , which provides the block of per-pixel vectors around pixel p as input to our CNN….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. because the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO provides a system and method for implementing a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. for implementation of a system and method  for a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images.

As per claim 7,  Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO  teach claim 2,
Combination of Medioni and Sjostrand et al. and STEVE BAKO does not explicitly teach  wherein the one or more properties includes a color of the pixel.
However, within analogous art, Vogels et al. teaches wherein the one or more properties includes a color of the pixel ( color of pixels as image properties taught within Paragraphs [0077-0078]) . 
	One of ordinary skill in the art would have been motivated to combine the teaching of Vogels et al. within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO because the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. provides a system and method for implementing   a final output of denoised image by utilizing convolutional neural network  to process the pixels on an input image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al.  and the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO for implementation of a system and method  for a final output of denoised image by utilizing convolutional neural network  to process the pixels on an input image.

As per claim 22, Combination of Medioni and Sjostrand et al. teach claim 21,
Within analogous art, Vogels et al. teaches wherein the one or more circuits are to use the one or more neural networks to: obtain a plurality of samples for a pixel of the one or more two-dimensional representations ( convolutional neural network  for processing two dimensional images  and pixel location taught within Paragraphs [0072] and [0042-0044]) ; partition the plurality of samples into the one or more layers (the splitting of sample taught within  Paragraph [0140]- “…after preprocessing the input data at each pixel, the images are split into 65×65 patches that are sampled, shuffled, and used to train the network…”) ; 
Vogels et al. does not explicitly teach apply a corresponding filter to each layer of the one or more layers, thereby generating one or more filter outputs; and composite the one or more filter outputs to determine one or more properties of the pixel.  
Within analogous art, STEVE BAKO teaches apply a corresponding filter to each layer of the one or more layers ( filtering of the layers within neural network shown within Page 97:4- Fig. 2  and Col. 4- DEEP CONVOLUTIONAL DENOISING and 4.1 Network Architecture) , 
thereby generating one or more filter outputs ( filtering output showing within Page 97:4- Fig. 2 and Col. 4- DEEP CONVOLUTIONAL DENOISING and 4.1 Network Architecture)  ; and composite the one or more filter outputs to determine one or more properties of the pixel ( Page 97:3, Col. 2- “…The goal of MC denoising is to obtain a filtered estimate _c p that
is as close as possible to a ground truth result cp that would be obtained as the number of samples goes to infinity. This estimate is usually computed by operating on a block Xp of per-pixel vectors around the neighborhood N(p) to produce the filtered output at pixel p…”).
	One of ordinary skill in the art would have been motivated to combine the teaching of STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. because the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO provides a system and method for implementing a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. for implementation of a system and method  for a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images.

As per claim 23, Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO teach claim 22,
Combination of Medioni and Sjostrand et al. and  Vogels et al. does not explicitly teach wherein the one or more neural networks to partition the plurality of samples are to use a convolutional neural network to determine respective weights of each of the one or more layers.
 However, within analogous art, STEVE BAKO teaches wherein the one or more neural networks to partition the plurality of samples are to use a convolutional neural network to determine respective weights of each of the one or more layers( Page 97:4, Col. 2- “…Since each layer of a CNN applies multiple spatial kernels with learnable weights that are shared over the entire image space,…” AND “…Here, Wl and bl are tensors of weights and biases (the weights in Ware shared appropriately to represent linear convolution kernels), and zl−1 is the output of the previous layer. For the first layer, we set z0 = Xp , which provides the block of per-pixel vectors around pixel p as input to our CNN….”).
	One of ordinary skill in the art would have been motivated to combine the teaching of STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. because the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO provides a system and method for implementing a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. for implementation of a system and method  for a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images.

As per claim 27, Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO teach claim 22,
Combination of Medioni and Sjostrand et al. and  Vogels et al. does not explicitly teach wherein the one or more properties includes an average radiance of the pixel.
However, within analogous art,  STEVE BAKO wherein the one or more properties includes an average radiance of the pixel ( radiance as properties shown within Page 97:4 - Fig. 2 and  Page 97:5-“… Diffuse-component Preprocessing…. renderer in the preprocessing step, to have the CNN use the effective Irradiance…”)  .  
	One of ordinary skill in the art would have been motivated to combine the teaching of STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. because the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO provides a system and method for implementing a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. for implementation of a system and method  for a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images.
3.	Claims 4,5,24 and 25 are rejected under 35 U.S.C 103 as being patentable over Medioni (USPAT. 9836853)  in view of Sjostrand et al.  (USPUB.  20190209116) in further view of  Vogels et al. (USPUB.  20190209116)  and STEVE BAKO ( NPL DOC: " Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings ," July 2017, ACM Transactions on Graphics, Vol. 36, No. 4, Article 97, Pages-97:1- 97:09) and MICHAËL GHARBI( NPL DOC: " Sample-based Monte Carlo Denoising using a Kernel-Splatting Network ," July 2019, ACM Trans. Graph., Vol. 38, No. 4, Article 125. Pages 125:1-125:8).
As per claim 4,  Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO teach claim 2, 
Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO does not explicitly teach wherein the one or more neural networks are to further determine a plurality of sample embeddings from the plurality of samples using a fully connected network , wherein the plurality of sample embeddings are to be used at least to partition the plurality of samples into the one or more layers.
However, within analogous art, MICHAËL GHARBI teaches wherein the one or more neural networks are to further determine a plurality of sample embeddings from the plurality of samples using a fully connected network ( Page 125:4- Fig. 3 and 3.2 Sample Embedding and Context Features) , wherein the plurality of sample embeddings are to be used at least to partition the plurality of samples into the one or more layers ( Page 125:6, Col. 1- “…3.5 Model and implementation details All the fully-connected networks we use for per-sample operations consist of a stack of 3 fully connected layers with 128 features each (implemented as 1 × 1 convolutions on the sample tensor). The intermediate embedding operators have DE = 128 output features….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of MICHAËL GHARBI within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and  the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO because the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI provides a system and method for implementing image pixel based kernel predicting architecture for improved denoising within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO for implementation of a system and method  for an  image pixel based kernel predicting architecture for improved denoising within image processing.

As per claim 24, Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO teach claim 22,
Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO does not explicitly teach wherein the one or more neural networks are to further determine a plurality of sample embeddings from the plurality of samples using a fully connected network, wherein the plurality of sample embeddings are to be used at least to partition the plurality of samples into the one or more layers.
However, within analogous art, MICHAËL GHARBI teaches wherein the one or more neural networks are to further determine a plurality of sample embeddings from the plurality of samples using a fully connected network( Page 125:4- Fig. 3 and 3.2 Sample Embedding and Context Features), wherein the plurality of sample embeddings are to be used at least to partition the plurality of samples into the one or more layers ( Page 125:6, Col. 1- “…3.5 Model and implementation details All the fully-connected networks we use for per-sample operations consist of a stack of 3 fully connected layers with 128 features each (implemented as 1 × 1 convolutions on the sample tensor). The intermediate embedding operators have DE = 128 output features….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of MICHAËL GHARBI within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and  the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO because the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI provides a system and method for implementing image pixel based kernel predicting architecture for improved denoising within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO for implementation of a system and method  for an  image pixel based kernel predicting architecture for improved denoising within image processing.

As per claim 5, Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO and MICHAËL GHARBI  teach claim 2,
Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO does not explicitly teach wherein the one or more neural networks are to further: determine one or more context features from the plurality of sample embeddings using a U-net ; generate a first weight for a first layer of the one or more layers as a result of the plurality of samples being partitioned into the one or more layers; 
However, within analogous art, MICHAËL GHARBI teaches wherein the one or more neural networks are to further: determine one or more context features from the plurality of sample embeddings using a U-net ( Page 125:6- Col. 1- “…The U-Nets use zero-padded 3 × 3 convolutions, 2 × 2 maxpooling operators for downsampling and bilinear interpolation for upsampling.The skip connections are concatenation-based. The architecture is illustrated in Figure 6. We use leaky ReLU as activation functions, with a negative slope 10−2 for both the U-Nets and the fully-connected networks. We do not use any weight-sharing scheme,…”) ; generate a first weight for a first layer of the one or more layers as a result of the plurality of samples being partitioned into the one or more layers ( Page 125:6- Col. 1- 3.5- Model and implementation details ) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of MICHAËL GHARBI within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and  the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO because the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI provides a system and method for implementing image pixel based kernel predicting architecture for improved denoising within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO for implementation of a system and method  for an  image pixel based kernel predicting architecture for improved denoising within image processing.
 Combination of  Medioni and Sjostrand et al.  and Vogels et al. and MICHAËL GHARBI does not explicitly teach  generate a first filter for the first layer of the one or more layers based at least in part on the plurality of sample embeddings and the first weight.  
However, within analogous art STEVE BAKO teaches generate a first filter for the first layer of the one or more layers based at least in part on the plurality of sample embeddings and the first weight ( Page 97:4- Fig. 2 and Col. 2- “ 4.1 Network Architecture – “…In each layer l , the network applies a linear convolution to the output of the previous layer, adds a constant bias, and then applies an element-wise nonlinear transformation f l (·), also known as the activation function, to produce output zl = f l Wl ∗ zl−1 + bl.Here, Wl and bl are tensors of weights and biases (the weights in Ware shared appropriately to represent linear convolution kernels), and zl−1 is the output of the previous layer. For the first layer, we set z0 = Xp , which provides the block of per-pixel vectors around pixel p as input to our CNN..”).
	One of ordinary skill in the art would have been motivated to combine the teaching of STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and  the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI because the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO provides a system and method for implementing a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. and the Kernel-predicting convolutional neural networks for denoising mentioned by Vogels et al. and the Sample-based Monte Carlo Denoising using a Kernel-Splatting Network mentioned by MICHAËL GHARBI for implementation of a system and method  for a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images.

As per claim 25, Combination of Medioni and Sjostrand et al.  and Vogels et al. and STEVE BAKO and MICHAËL GHARBI  teach claim 24,
The limitations within claim 25 are similar to the limitations within claim 5, therefore the prior arts mentioned within claim 5 teaches the limitations within claim 25. 
4.	Claim 20 is rejected under 35 U.S.C 103 as being patentable over Medioni (USPAT. 9836853)  in view of Sjostrand et al.  (USPUB.  20190209116) in further view of STEVE BAKO ( NPL DOC: " Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings ," July 2017, ACM Transactions on Graphics, Vol. 36, No. 4, Article 97, Pages-97:1- 97:09).

As per claim 20, Combination of Medioni and Sjostrand et al. teach claim 14, 
Combination of Medioni and Sjostrand et al. does not explicitly teach a hyperparameter defines how many layers are in the one or more layers.
However, within analogous art, STEVE BAKO teaches wherein a hyperparameter defines how many layers are in the one or more layers ( Page 97:5-Col. 1- “…Note that the kernel size k is specified before training along with the other network hyperparameters(e.g., layer size, CNN kernel size, and so on) and the same weights are applied to each RGB color channel….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni and  the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. because the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO provides a system and method for implementing a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings mentioned by  STEVE BAKO within the combined modified teaching of the Three-dimensional Convolutional Neural Networks For Video highlight Detection mentioned by Medioni  and the Systems and methods for rapid neural network-based image segmentation and radiopharmaceutical uptake determination mentioned Sjostrand et al. for implementation of a system and method  for a  kernel prediction convolutional neural network for computing local neighborhood weights of pixels within input images.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claims 6,9,10,11,12,13,15,16,17,18,19,26,29,30,31,32,33,35,36,37,38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claims 6 and 26, prior art of record does not teach or suggest the limitation mentioned within claims 6 and 26: “…the one or more filter outputs comprise, for each layer of the one or more layers: a radiance, a weight, and an occupancy; and the one or more neural networks are to use alpha compositing on respective layers, respective radiances, and respective occupancies of the one or more layers to determine the one or more properties of the pixel.” 

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claim 9: “…obtain a set of samples for a pixel of the one or more two-dimensional representations; generate a set of embeddings from the set of samples; process the set of embeddings to generate a set of context data; partition the set of samples into the one or more layers based at least in part on the set of embeddings and the set of context data; generate, for the one or more layers, corresponding one or more filters based at least in part on a result of partitioning the one or more samples; apply the corresponding one or more filters to the one or more layers to generate one or more filter outputs; and composite the one or more filter outputs to determine one or more properties of the pixel.”

As to claim 10,  Claim 10 depends on objected allowable claim 9, therefore claim 10 is considered  objected over prior art of record. 

As to claim 11,  Claim 11 depends on objected allowable claim 9, therefore claim 11 is considered  objected over prior art of record. 

As to claim 12,  Claim 12 depends on objected allowable claim 11, therefore claim 12 is considered  objected over prior art of record. 

As to claim 13,  Claim 13 depends on objected allowable claim 9, therefore claim 13 is considered  objected over prior art of record. 


As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15 : “…obtain a set of samples for a pixel of the one or more two-dimensional representations; transform the set of samples to generate a set of embeddings; process the set of embeddings to generate a set of context data; partition the set of samples into the one or more layers based at least in part on the set of embeddings and the set of context data; generate, for the one or more layers, corresponding one or more filters based at least in part on a result of partitioning the one or more samples; apply the corresponding one or more filters to the one or more layers to generate one or more filter outputs; and composite the one or more filter outputs to determine one or more properties of the pixel.  ” 

As to claim 16,  Claim 16 depends on objected allowable claim 15, therefore claim 16 is considered  objected over prior art of record. 

As to claim 17,  Claim 17 depends on objected allowable claim 16, therefore claim 17 is considered  objected over prior art of record. 

As to claim 18,  Claim 18 depends on objected allowable claim 17, therefore claim 18 is considered  objected over prior art of record. 

As to claim 19,  Claim 19 depends on objected allowable claim 15, therefore claim 19 is considered  objected over prior art of record. 


As to claim 29, prior art of record does not teach or suggest the limitation mentioned within claim 29 : “…obtain a set of samples for a pixel of the one or more two-dimensional representations; transform the set of samples to generate a set of embeddings; process the set of embeddings to generate a set of context data; partition the set of samples into the one or more layers based at least in part on the set of embeddings and the set of context data; generate, for the one or more layers, corresponding one or more filters based at least in part on a result of partitioning the one or more samples; apply the corresponding one or more filters to the one or more layers to generate one or more filter outputs; and composite the one or more filter outputs to determine one or more properties of the pixel.  ” 

As to claim 30,  Claim 30 depends on objected allowable claim 29, therefore claim 30 is considered  objected over prior art of record. 

As to claim 31,  Claim 31 depends on objected allowable claim 29, therefore claim 31 is considered  objected over prior art of record. 

As to claim 32,  Claim 32 depends on objected allowable claim 31, therefore claim 32 is considered  objected over prior art of record. 

As to claim 33,  Claim 33 depends on objected allowable claim 29, therefore claim 33 is considered  objected over prior art of record. 

As to claim 35, prior art of record does not teach or suggest the limitation mentioned within claim 35 : “…obtain a set of samples for a pixel of the one or more two-dimensional representations; transform the set of samples to generate a set of embeddings; process the set of embeddings to generate a set of context data; partition the set of samples into the one or more layers based at least in part on the set of embeddings and the set of context data; generate, for the one or more layers, corresponding one or more filters based at least in part on a result of partitioning the one or more samples; apply the corresponding one or more filters to the one or more layers to generate one or more filter outputs; and composite the one or more filter outputs to determine one or more properties of the pixel.  ” 

As to claim 36,  Claim 36 depends on objected allowable claim 35, therefore claim 36 is considered  objected over prior art of record. 

As to claim 37,  Claim 37 depends on objected allowable claim 36, therefore claim 37 is considered  objected over prior art of record. 

As to claim 38,  Claim 38 depends on objected allowable claim 37, therefore claim 38 is considered  objected over prior art of record. 

As to claim 39,  Claim 39 depends on objected allowable claim 35, therefore claim 39 is considered  objected over prior art of record. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637